United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2632
                                   ___________

United States of America,              *
                                       *
           Appellee,                   *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Richard Eugene Everman, Jr., also      *
known as Eugene Richard Everman, Jr., *
                                       *
           Appellant.                  *
                                  ___________

                             Submitted: March 11, 2008
                                Filed: June 11, 2008
                                 ___________

Before WOLLMAN, BOWMAN, and MELLOY, Circuit Judges.
                        ___________

WOLLMAN, Circuit Judge.

       Richard Eugene Everman, Jr., pleaded guilty to being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g). Having reserved his right to do so,
Everman appeals from the district court’s1 denial of his motion to suppress his
statement and the firearm seized from his vehicle on the ground that the statement was
obtained in violation of Miranda v. Arizona, 384 U.S. 436 (1966). We affirm.



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
                                  I. Background

       On December 1, 2006, two National Park Service rangers patrolling Buffalo
National River observed a pickup truck parked at a trail head. They noticed that its
license plate had been expired for more than a year. They then saw Everman walking
toward them from the trail. Everman explained that he had recently purchased the
pickup and had not yet renewed the license. A second man then approached from the
same trail, whereupon the rangers requested identification from both men and ran
criminal history checks on them. Both men had a criminal record, and Everman had
an outstanding warrant from Georgia for a probation violation and failure to pay
restitution. When the rangers learned of the warrant, they asked the second man to
stand apart from Everman. One ranger then placed Everman, who was standing
within touching distance of the pickup, in handcuffs and began searching him. At the
same time, the other ranger asked Everman if he had any weapons. Everman replied
that he had a pistol in the backpack in the pickup’s cab. That ranger then requested
and received Everman’s permission to retrieve the pistol and found the gun where
Everman said it was located. The rangers did not give Everman his Miranda warnings
until after these events had occurred. Everman and his companion remained
cooperative throughout the entire episode, and the companion was permitted to remain
with the pickup following the rangers’ departure with Everman in their custody.

                                  II. Discussion

       Everman argues that his statement that he had a gun in his vehicle should be
suppressed because it was obtained before he received Miranda warnings. See United
States v. Withorn, 204 F.3d 790, 796 (8th Cir. 2000) (citing Miranda, 384 U.S. at
444). The government contends that the public safety exception to Miranda,
announced in New York v. Quarles, 467 U.S. 649 (1984), excuses the violation.
Whether an exception to Miranda applies to a given set of facts is a question of law
that we review de novo. United States v. Liddell, 517 F.3d 1007, 1009 (8th Cir.

                                        -2-
2008). We review for clear error the district court’s findings of fact. United States
v. Flores, 474 F.3d 1100, 1103 (8th Cir. 2007).

       Under the public safety exception, a suspect’s answer may be admitted into
evidence if it was obtained in response to a question asked in furtherance of public
safety and not designed solely to solicit testimonial evidence, even if Miranda
warnings had not yet been given. Quarles, 467 U.S. at 655-56, 659 & n.8; see United
States v. Williams, 181 F.3d 945, 954 n.13 (8th Cir. 1999). The exception does not
depend upon the questioning officers’ subjective motivation. Rather, it is judged
under an objective standard and “applies when ‘police officers ask questions
reasonably prompted by a concern for the public safety.’” Liddell, 517 F.3d at 1009
(quoting Quarles, 467 U.S. at 656). The public to be protected can include the officers
themselves. Id. (citing Quarles, 467 U.S. at 658 n.7, 659).

       In Liddell, the defendant was charged with being a felon in possession and
moved to suppress his statement that he knew a gun was in his car. 517 F.3d at 1008.
Liddell had been pulled over for a minor traffic infraction, and the check on his
driver’s license revealed that he was not permitted to drive in that state. Id. Liddell
was handcuffed, searched, and placed in the patrol vehicle while the officers searched
his vehicle. Id. There were no persons nearby other than the officers. Id. at 1009.
Upon discovering an unloaded pistol in Liddell’s car, the officers asked him if there
was anything else in the car that they needed to know about that could hurt them. Id.
at 1008. Liddell, who had not yet received his Miranda warnings, responded in part
by stating that he knew that the gun was in the car. Id. In holding that the statement
was admissible under the public safety exception, we stated:

      Our prior cases recognized that the risk of police officers being injured
      by the mishandling of unknown firearms or drug paraphernalia provides




                                         -3-
      a sufficient public safety basis to ask a suspect who has been arrested
      and secured whether there are weapons or contraband in a car or
      apartment that the police are about to search.

Id. at 1009-10.

       Similarly, in United States v. Luker, 395 F.3d 830 (8th Cir. 2005), we held that
the public safety exception applied when the arresting officers, who were aware of the
suspect’s history of methamphetamine use, asked the suspect before searching his
vehicle whether there was anything in it that was not supposed to be there or that
could hurt them. Id. at 831-32. The suspect responded that his shotgun was in the
trunk. Id. at 832. Likewise, we have held that the danger posed by the possibility that
other persons were present or might arrive during the event can support the
application of the public safety exemption. Williams, 181 F.3d at 953-54.

       The facts of this case fall within the scope of the foregoing holdings. The
rangers knew that Everman had an associate nearby. The rangers were in a remote
and isolated area with two men with known criminal records. That Everman and his
companion remained cooperative throughout the encounter is irrelevant, for arresting
officers are not required to assume that their encounter with suspects will remain
nonconfrontational throughout the duration of the event. Accordingly, we conclude
that the question asked of Everman was reasonably prompted by a concern for the
public safety and that the district court thus did not err in denying the motion to
suppress.




                                         -4-
       In light of this holding, we need not address the government’s contention that,
as the district court alternatively held, the search was independently valid because
Everman knowingly and voluntarily consented to the search and the search was
conducted incident to a valid arrest.

      The judgment is affirmed.
                      ______________________________




                                         -5-